Title: To Thomas Jefferson from Walter Jones, 31 January 1809
From: Jones, Walter
To: Jefferson, Thomas


                                                
                            Dear Sir.
                            Jany. 31st. 1809
                        

                        How far the complaint made in the inclosed Letter, may either admit or deserve a remedy, I cannot presume to say: but as it comes from a man of great Probity, patriotism & firmness and probably expresses the Sentiments of a considerable class of officers, as well as his own, I have deemed it best to submit it your perusal, with my request that it may be returned to yours Dear Sir with 
                  great Truth & Respect
                        
                            Walt: Jones
                     
                        
                    